Exhibit 10.44

Palm, Inc.

MANAGEMENT RETENTION AGREEMENT

This Management Retention Agreement was previously entered into by and between
Palm, Inc. (the “Company”) and                              (the “Employee”),
and is hereby amended and restated effective as of                      ,
             (the “Effective Date”). This amended and restated Management
Retention Agreement shall be referred to as this “Agreement.” For purposes of
this Agreement, the “Company” shall include any parent or subsidiary of the
Company, unless the context clearly requires otherwise.

R E C I T A L S

A. It is expected that the Company from time to time may consider a Change of
Control (as defined below). The Board of Directors of Palm, Inc. (the “Board”)
recognizes that such consideration can be a distraction to the Employee and can
cause the Employee to consider alternative employment opportunities. The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control of the Company.

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

C. The Board believes that it is imperative to provide the Employee with
severance benefits upon the Employee’s termination of employment preceding or
following a Change of Control that provides the Employee with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

D. Certain capitalized terms used in this Agreement are defined in Section 5
below.

The parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at will, as defined under
applicable law, and may be terminated by either party at any time, with or
without cause or notice.

 

1



--------------------------------------------------------------------------------

3. Change of Control Benefits.

(a) Involuntary Termination other than for Cause, Death or Disability or
Voluntary Termination for Good Reason In Connection With a Change of Control.
If, on or within three (3) months prior to or thirteen (13) months following a
Change of Control, the Employee’s employment with the Company is terminated
(i) involuntarily by the Company other than for Cause, death or Disability or
(ii) by the Employee pursuant to a Voluntary Termination for Good Reason ((i)
and (ii) collectively referred to herein as a “Triggering Event”), then, subject
to the Employee entering into a standard form of mutual release of claims with
the Company, the Company shall provide the Employee with the following benefits
upon such termination:

(i) Severance Payment. A lump-sum cash payment in an amount equal to one hundred
percent (100%) of the Employee’s Annual Compensation, which shall be paid
promptly following such termination of employment.

(ii) Continued Employee Benefits. Company-paid medical, dental, vision and life
insurance coverage at the same level of coverage as was provided to such
Employee immediately prior to the Change of Control or Triggering Event,
whichever is higher (the “Company-Paid Coverage”), and at the same ratio of
Company premium payment to the Employee premium payment as was in effect under
the Company-Paid Coverage. If the Employee’s dependents were included under the
Company-Paid Coverage, such dependents shall also be covered at Company expense.
Company-Paid Coverage shall continue until the earlier of (A) eighteen
(18) months from the date of termination or (B) the date upon which the Employee
and his or her dependents become covered under another employer’s group medical,
dental, vision or life insurance plans that provide the Employee and his or her
dependents with comparable benefits and levels of coverage. For purposes of
Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
the date of the “qualifying event” for the Employee and his or her dependents
shall be the date upon which the Triggering Event occurs, and each month of
Company-Paid Coverage provided hereunder shall offset a month of continuation
coverage otherwise due under COBRA.

(iii) Pro-Rated Bonus Payment. With respect to the fiscal year in which a
Triggering Event occurs, to the extent not already paid in such fiscal year, a
lump-sum cash payment equal to one hundred percent (100%) of the higher of
(A) the Employee’s target bonus in effect for the fiscal year in which the
Change of Control occurs or (B) the Employee’s target bonus in effect for the
fiscal year in which the Triggering Event occurs, pro-rated by multiplying such
bonus amount in clause (A) or (B), as applicable, by a fraction, the numerator
of which shall be the number of days prior to the Employee’s termination during
such fiscal year, and the denominator of which shall be three hundred and
sixty-five (365).

(iv) Code Section 409A. Notwithstanding the foregoing, if the aggregate benefits
payable under Sections 3(a)(i) and 3(a)(iii) hereof exceed the lesser of (i) two
times the sum of the Employee’s “annualized compensation” (as such term is used
in the regulations to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)), based on the annual rate of pay for services provided to
the Company for the taxable year, or (ii) two times the maximum

 

2



--------------------------------------------------------------------------------

amount that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17), then the Employee shall receive a lump sum payment equal to
the limit imposed by Section 409A (under (i) or (ii) above, as applicable)
promptly following the Employee’s termination of employment and the sum of the
benefits payable under Sections 3(a)(i) and 3(a)(iii) in excess of the limit
imposed by Section 409A shall be paid in a lump sum cash payment promptly
following the six-month (6-month) anniversary of the Employee’s termination of
employment.

(v) Equity Compensation Accelerated Vesting. One hundred percent (100%) of the
unvested portion of any stock options, restricted stock, restricted stock units
(also known as performance shares) or other Company equity compensation held by
the Employee shall be automatically accelerated in full (and, as applicable, the
Company’s right of repurchase shall terminate) so as to become completely vested
and shall be immediately paid or issued, as the case may be (except for any
stock options, the underlying shares of which shall be issued upon exercise),
less any applicable withholding tax.

Notwithstanding the foregoing, in the event the Employee is employed by a
subsidiary of the Company at the time of a Spin-Off of such subsidiary, then the
Employee shall not be deemed to have been terminated for Cause nor shall the
Employee be permitted to terminate his or her employment pursuant to a Voluntary
Termination for Good Reason and receive the benefits provided for in this
Section 3(a) as a result of such Spin-Off, but rather the Former Subsidiary
shall assume the obligations under this Agreement as provided for in Section 7.

(b) Voluntary Resignation; Termination for Cause. If the Employee’s employment
with the Company terminates by reason of the Employee’s voluntary resignation
(and is not a Voluntary Termination for Good Reason), or if the Employee is
terminated for Cause, then the Employee shall not be entitled to receive
severance or other benefits except for those (if any) as may separately be
provided under another of the Company’s then-existing severance and benefits
plans or pursuant to other written agreements with the Company.

(c) Disability; Death. If the Employee’s employment with the Company terminates
as a result of the Employee’s Disability, or if the Employee’s employment is
terminated due to the death of the Employee, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
separately be provided under another of the Company’s then-existing severance
and benefits plans or pursuant to other written agreements with the Company.

(d) Termination Apart from Change of Control. In the event the Employee’s
employment is terminated for any reason, either more than three (3) months prior
to the occurrence of a Change of Control or after the thirteen (13) month period
following a Change of Control, then the Employee shall be entitled to receive
severance and any other benefits only as may separately be provided under
another of the Company’s then-existing severance and benefits plans or pursuant
to other written agreements with the Company, including the Employee’s Severance
Agreement. Any severance payments or severance benefits provided to the Employee
by the Company in connection with the same termination of employment under
another then-existing severance or benefits plan or pursuant to another written
agreement with the Company shall reduce the Company’s obligation hereunder, if
any, by an equivalent amount (but not below zero).

 

3



--------------------------------------------------------------------------------

4. Golden Parachute Excise Tax.

(a) In the event that the benefits provided for in this Agreement or otherwise
provided by the Company to the Employee (including, but not by way of
limitation, any accelerated vesting on equity awards) (the “Total Payments”)
would subject the Employee to an excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, then the Company will pay the Employee (i) an amount
sufficient to pay the Excise Tax and (ii) an additional amount sufficient to pay
the Excise Tax and federal, state and local income and employment taxes arising
from the payments made by the Company pursuant to Section 4(a)(i). Any amount
required to be paid to the Employee pursuant to the preceding sentence shall be
referred to as the “Gross-Up Payment.”

(b) The determination of the Employee’s Excise Tax liability and the amount, if
any, required to be paid under this Section 4 will be made in writing by (i) the
Company’s independent auditors, (ii) one of the four (4) largest United States
accounting firms, or (iii) an accounting firm mutually agreed to by the Employee
and the Company (the “Accountants”). For purposes of making the calculations
required by this Section 4, the Employee shall be deemed to pay federal, state
and local income taxes at the highest marginal rate in effect in the calendar
year in which the Gross-Up Payment will be made, based on the Employee’s
residence. The Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 4. The Company will pay all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

(c) The Accountants shall promptly determine the Gross-Up Payment after the
Employee’s termination of employment (but in no event later than fifteen
(15) days after the termination). The Gross-Up Payment shall be paid to the
Employee within five (5) days after such Accountants’ determination. In
addition, the Accountants shall make a determination of any Gross-Up Payment
prior to the Employee’s termination of employment upon written request of the
Employee and assuming the Employee has a reasonable basis at that time for
believing that he or she may be entitled to a Gross-Up Payment under this
Agreement. In the event that the initial Gross-Up Payment made to the Employee
is finally determined to be too large or small, the following rules shall apply.
If the initial Gross-Up Payment was too small, the Company shall promptly make
an additional payment to the Employee equal to the shortfall plus any interest,
penalties or additional amounts payable by the Employee with respect thereto. If
the initial Gross-Up Payment is too large, then the Employee shall repay the
amount of the excess to the Company plus interest on the amount of such
repayment at one hundred and twenty percent (120%) of the applicable federal
rate provided in section 1274 of the Code, but only to the extent that such
repayment by the Employee would result in a dollar-for-dollar reduction in the
Employee’s taxable income and wages for purposes of federal, state and local
income and employment taxes. The Employee and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of the Excise Tax with respect to
the Total Payments and associated income taxes, penalties and interest.

 

4



--------------------------------------------------------------------------------

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Annual Compensation. “Annual Compensation” shall mean an amount equal to the
sum of (i) the Employee’s annual base salary and (ii) one hundred percent
(100%) of the Employee’s Target Bonus as in effect in each case on the date of
the Change of Control or the Triggering Event, whichever is higher.

(b) Target Bonus. “Target Bonus” shall mean the Employee’s annual bonus,
assuming one hundred percent (100%) “on target” satisfaction of any objective or
subjective performance milestones.

(c) Cause. “Cause” means: (i) the Employee’s willful dishonesty or fraud with
respect to the business affairs of the Company; (ii) the Employee’s intentional
falsification of any employment or Company records; (iii) the Employee’s
misappropriation of or intentional damage to the business or property of the
Company, including (but not limited to) the improper use or disclosure of the
confidential or proprietary information of the Company (excluding
misappropriation or damage that results in a loss of little or no consequence to
the business or property of the Company); (iv) the Employee’s conviction
(including any plea of guilty or nolo contendere) of a felony that, in the
judgment of the Board (excluding the Employee) or its Compensation Committee,
materially impairs his or her ability to perform his or her duties for the
Company or adversely affects the Company’s reputation or standing in the
community; or (v) the Employee’s refusal to perform any assigned duties
reasonably expected of a person in his or her position after the Employee’s
receipt of written notice by the Chief Executive Officer or Executive Chairman
of Palm, Inc. of such refusal and a reasonable opportunity to cure (as described
below).

The Employee shall be given written notice by the Company of its intention to
terminate the Employee for Cause, which notice (i) shall state with
particularity the grounds on which the proposed termination for Cause is based
and (ii) shall be given no later than ninety (90) days after the occurrence of
the event giving rise to such grounds (or ninety (90) days after such later date
as represents the actual knowledge by an executive officer of Palm, Inc.
(excluding the Employee) of such grounds). The termination shall be effective
upon the Employee’s receipt of such notice; provided, however, that with respect
to subsection (v), the Employee shall have thirty (30) days after receiving such
notice in which to cure any refusal to perform (to the extent such cure is
possible). If the Employee fails to cure such refusal to perform within such
thirty-day (30-day) period, the Employee’s employment with the Company shall
thereupon be terminated for Cause.

 

5



--------------------------------------------------------------------------------

(d) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then-outstanding voting securities who is not
already such as of the Effective Date of this Agreement; or

(ii) The consummation of the sale, exchange, lease or other disposition by the
Company of all or substantially all the Company’s assets to a person or group of
related persons (excluding any Company subsidiary), as such terms are defined or
described in Sections 3(a)(9) and 13(d)(3) of the Exchange Act, in one
transaction or a series of related transactions; or

(iii) The consummation of a merger, reorganization, recapitalization,
consolidation, or similar transaction of the Company with any other corporation
or other business entity, in one transaction or a series of related
transactions, other than a merger, reorganization, recapitalization,
consolidation or other similar transaction which would result in the persons who
held the voting securities of the Company outstanding immediately prior thereto
continuing to hold voting securities that represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger, reorganization,
recapitalization, consolidation or other similar transaction (excluding any
voting securities of the Company beneficially owned immediately prior thereto by
that business entity engaging in the merger, reorganization, recapitalization,
consolidation or similar transaction with the Company or any person who is an
affiliate of such business entity immediately prior to the consummation of such
merger, reorganization, recapitalization, consolidation or other similar
transaction); or

(iv) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of Palm, Inc. as of the date upon which this Agreement was
entered into, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of those directors whose election
or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) of this Section 5(d) or in connection with an
actual or threatened proxy contest relating to the election of directors to
Palm, Inc.; provided, however, that no individual shall be considered an
Incumbent Director if such individual initially assumed office as a result of an
actual or threatened solicitation of proxies by or on behalf of anyone other
than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Proxy Contest.

(e) Disability. “Disability” shall mean that the Employee has been unable to
perform his or her duties for the Company as the result of his or her incapacity
due to physical or mental illness, and such incapacity can be expected to either
(i) result in his or her death or (ii) last for a continuous period of not less
than twelve (12) months from the initial date of such incapacity. Disability
shall be determined at least sixty (60) days after the commencement of the
incapacity by a physician selected by the Company or its insurers and acceptable
to the Employee or the Employee’s

 

6



--------------------------------------------------------------------------------

legal representative (such agreement as to acceptability not to be unreasonably
withheld or delayed). Termination resulting from Disability may only be effected
after at least thirty (30) days’ written notice by the Company of its intention
to terminate the Employee’s employment. In the event that the Employee resumes
the performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

(f) Former Subsidiary. “Former Subsidiary” shall mean any subsidiary of the
Company that ceases to be such due to a Spin-Off.

(g) Spin-Off. “Spin-Off” shall mean the distribution of the securities of a
subsidiary of Palm, Inc. to its stockholders at a time when Palm, Inc. owns at
least eighty percent (80%) of such subsidiary’s securities.

(h) Voluntary Termination for Good Reason. “Voluntary Termination for Good
Reason” means the Employee’s voluntary resignation after the initial occurrence
of any of the following: (i) a material reduction of the Employee’s duties,
title, authority or responsibilities (but excluding a change in reporting
relationships unaccompanied by a material reduction in the Employee’s duties,
title, authority or responsibilities) relative to the Employee’s duties, title,
authority or responsibilities as in effect immediately prior to the Change of
Control or immediately prior to such reduction; (ii) a material reduction by the
Company in the Employee’s base salary as in effect immediately prior to the
Change of Control or immediately prior to such reduction; (iii) the Employee’s
relocation to a facility or working location more than thirty-five (35) miles
from the Employee’s facility or working location at such time; (iv) a material
reduction by the Company in the aggregate level of employee benefits to which
the Employee was entitled immediately prior to the Change of Control or
immediately prior to such reduction (other than a reduction that generally
applies to Company employees); (v) the failure of the Company to obtain the
assumption of this Agreement by any successor contemplated in Section 7(a)
below; or (vi) the material breach by the Company of this Agreement or the
Employee’s Offer Letter. The Employee must provide the Company a written notice
of the occurrence of the foregoing conditions no later than ninety (90) days
after the initial existence of such conditions. The Company may remedy the above
condition(s) during the thirty (30) day period following the receipt of such
notice from the Employee and upon so doing, a termination pursuant to a
Voluntary Termination for Good Reason shall be deemed not to have occurred.

6. Non-Disclosure, Non-Solicitation and Other Continuing Obligations. In
consideration of any severance benefits the Employee receives hereunder, the
Employee agrees to continue to abide by the terms of the Employee Agreement and
any related agreements that he or she executed in connection with his or her
employment with the Company (including, but not limited to, the confidentiality,
return of confidential information and other materials, invention assignment and
non-solicitation provisions).

 

7



--------------------------------------------------------------------------------

7. Assignment.

(a) Company’s Successors / Former Subsidiary. Any successor to the Company
(whether direct or indirect and whether by purchase, merger, reorganization,
recapitalization, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets or any Former
Subsidiary shall assume the obligations under this Agreement and agree expressly
to perform the obligations under this Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include (i) any such successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Section 7(a) or which becomes bound by the terms of this Agreement by operation
of law or (ii) a Former Subsidiary.

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. All notices, requests, demands and other communications called for
by this Agreement will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Palm, Inc.

950 W. Maude Avenue

Sunnyvale, CA 94085

Attn: General Counsel

If to the Employee:

at his or her last residential address known by the Company.

(b) Notice of Termination. Any termination of the Employee by the Company for
Cause or by the Employee pursuant to a Voluntary Termination for Good Reason as
contemplated by Section 3(a) of this Agreement shall be communicated by a notice
of termination to the other party hereto given in accordance with Section 5(c)
or 5(h) of this Agreement, as applicable, and Section 8(a) of this Agreement.
Such notice shall indicate the specific termination provision in this Agreement
relied on, shall set forth in reasonable detail the facts and circumstances
claimed to

 

8



--------------------------------------------------------------------------------

provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than thirty (30) days
after the giving of such notice, provided that such termination date will be
tolled as necessary to comply with any cure period under Section 5(c) or 5(h),
as applicable). The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Voluntary Termination for Good
Reason shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
value of any benefits contemplated by this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that the Employee may receive
from any other source.

(b) Amendment; Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by two (2) authorized officers of Palm,
Inc. (other than the Employee). No waiver by either party of any breach of, or
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Entire Agreement. This Agreement, the Employee’s Severance Agreement, the
Employee’s Employee Agreement and the agreements evidencing any Company equity
awards granted to the Employee represent the entire agreement and understanding
between the Company and the Employee concerning the Employee’s severance
arrangements with the Company and supersede and replace any and all prior
agreements and understandings concerning the Employee’s severance arrangements
with the Company.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (with
the exception of conflict of laws provisions).

(e) Severability. The parties hereto expressly agree and contract that it is not
the intention of any of them to violate any public policy, statutory or common
laws, rules, regulations, treaties or decisions of any government or agency
thereof. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without being impaired or
invalidated in any way. The invalid portion of this Agreement shall be deemed to
conform to a valid provision most closely approximating the intent of the
invalid provision, or, if such conformity is not possible, then the invalid part
shall be deemed not to be a part of this Agreement at all.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

9



--------------------------------------------------------------------------------

(g) Legal Fees. To the extent permitted by law, the Company shall pay all legal
fees, costs of litigation, prejudgment interest and other expenses incurred in
good faith by the Employee as a result of the Company’s refusal to provide the
benefits to which the Employee becomes entitled under this Agreement, including
without limitation, the Employee’s contesting the interpretation of Cause under
this Agreement; provided, however, that if the Company prevails on all material
issues of dispute in connection with such legal action, then the Company shall
not be obligated to reimburse the Employee for any such fees and expenses. The
Employee shall not be liable for the Company’s fees or costs related to any such
litigation.

10. Effect of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, if the Company determines (i) that on the date the Employee’s
employment with the Company terminates or at such other time that the Company
determines to be relevant, the Employee is a “specified employee” (as such term
is defined under Section 409A) of the Company and (ii) that any payments to be
provided to the Employee pursuant to this Agreement are or may become subject to
the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (“Section 409A Taxes”) if
provided at the time otherwise required under this Agreement, then such payments
shall be delayed until the date that is six (6) months after date of the
Employee’s “separation from service” (as such term is defined under Section 409A
of the Code) with the Company or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes. In
addition, if any provision of this Agreement would cause the Employee to incur
any penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

PALM, INC. By:     Name:      Title:     Date:     [EMPLOYEE]   Date:    

 

11